DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-5, 7-17 are pending and have been examined in this application. 
This communication is the first action on the merits.

Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 5 “the perforations” lack antecedent basis.
Claim 11 lines 1-3 “the perforations” lack antecedent basis and should be –the plurality of perforations--.
Claim 12 “the rotation” lacks antecedent basis.
Claim 13 line 9 “the center of gravity” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 5957082 A) to Budman.
In regards to claim 1, Budman anticipates an apparatus for dispensing feed to animals, comprising: a drum (Budman; 10) having a longitudinal axis (Budman; 18), the drum having a center of gravity below the longitudinal axis (Budman; Col 6 lines 34-37, where the center of gravity of the drum can be focused in a specific area; the drum can be rotated such that this center of gravity is below the longitudinal axis); the apparatus having a perforated section (Budman; 36 perforated by 38, see FIG 3) arrayed parallel to the longitudinal axis of the drum (Budman; 38 is arrayed parallel to the axis) so that feed contained in the drum can pass through the perforations of the perforated section when the drum is pushed by an animal to cause the drum to rock back and forth along the longitudinal axis of the drum (Budman; see abstract, where an animal engages a drum to impart rotation, feed drops out of the apertures).

    PNG
    media_image1.png
    475
    619
    media_image1.png
    Greyscale


In regards to claim 2, Budman anticipates the apparatus of claim 1, further comprising matter positioned within the drum so that the center of gravity of the drum is below the longitudinal axis of the drum (Budman; see abstract, the drum filled with feed would reposition the center of gravity based on the filling of feed).

In regards to claim 7, Budman anticipates an animal feeding apparatus comprising: a container (Budman; 10) defining a first chamber (Budman; interior chamber of 10) and a plurality of perforations (Budman; 38) extending from the first chamber to the exterior of the container (Budman; see FIG 6 which shows 38 extending from the interior first chamber to the exterior); and a curved surface being substantially rigidly connected to the container (Budman; such as longitudinal surface 20).

In regards to claim 8, Budman anticipates the animal feeding apparatus of claim 7, wherein the container is cylindrical (Budman; see FIG 1 where the container is cylindrical, having a curved outer surface and two circular cross sections at either end) having a longitudinal axis (Budman; 18); and wherein the curved surface is a portion of the outer surface of the container (Budman; see FIG 1 where 20 is a portion of the outer surface of the container 20).

In regards to claim 9, Budman anticipates the animal feeding apparatus of claim 8, wherein the container has a center of gravity that is below the longitudinal axis (Budman; Col 6 lines 34-37, where the center of gravity of the drum can be focused in a specific area; the drum can be rotated such that this center of gravity is below the longitudinal axis).

In regards to claim 11, Budman anticipates the animal feeding apparatus of claim 7 wherein the perforations are sized such and positioned such that, when corn is contained within the first chamber, the corn passes through the perforations only as a result of agitation of the corn (Budman; see abstract, where granular feed in the drum passes through the perforations when an animal agitates the feed by engaging with the drum).

In regards to claim 12, Budman anticipates the animal feeding apparatus of claim 11, wherein said agitation of the corn is caused by the rotation of the container about the longitudinal axis (Budman; see abstract, where granular feed is agitated when an animal agitates the feed by engaging with the drum, causing it to rotate around 18).

Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 10149457 B2) to Vance.
In regards to claim 13, Vance anticipates a method comprising: obtaining an animal feeding apparatus having a container (Vance; 100), the container defining a first chamber (Vance; 101) and a plurality of perforations (Vance; 104) extending from the first chamber to the exterior of the container (Vance; see FIG 1), and a curved surface being substantially rigidly connected to the container (Vance; curved surface of 100); placing animal feed in the first chamber (Vance; 204); placing the curved surface on the ground or other surface so that the container is rockable about an axis (Vance; see FIG 5); and wherein the center of gravity of the apparatus and animal feed is below the axis (Vance; center of gravity would be below the axis since it is filled with a weighted material 154).

In regards to claim 14, Vance anticipates the method of claim 13, further comprising adding matter to the apparatus to change the center of gravity of the apparatus and feed so that the center of gravity is below the axis (Vance; adds matter 154 to chamber 151, see FIG 4, this making the center of gravity below a central axis).

In regards to claim 15, Vance anticipates the method of claim 14, wherein the container defines a second chamber (Vance; 151) separate from the first chamber (Vance; chambers separated by 150); and wherein said adding matter to the apparatus includes adding matter to the second chamber (Vance; see FIG 4, matter 154 added to 151).

In regards to claim 16, Vance anticipates the method of claim 15, wherein said matter is a liquid (Vance; ballast material 154 can be water, Col 5 lines 47-50).

In regards to claim 17, Vance anticipates the method of claim 16, wherein said liquid is water (Vance; ballast material 154 can be water, Col 5 lines 47-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5957082 A) to Budman in view of (US 10149457 B2) to Vance.
In regards to claim 3, Budman teaches the apparatus of claim 1, but fails to explicitly teach wherein the drum is partitioned into a lower chamber and an upper chamber.
Vance teaches a feeder container partitioned into a lower chamber (Vance; 151) and an upper chamber (Vance; 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budman such that the interior of the drum is partitioned into separate chambers as taught by Vance. These separate chambers allow for a user to divide up the interior to provide for different functions. The motivation for doing so would be to substitute the thickened walls of Budman with the chamber taught by Vance which can house weighted material to provide for the lower center of gravity. Having a separate chamber for this function allows a user to remove or replace the weighted material as needed based on preference for the motion of the device.

In regards to claim 4, Budman as modified by Vance teaches the apparatus of claim 3, further comprising grain in the upper chamber (Budman; Abstract; granular feed) (Vance; food 204) and a water in the lower chamber (Vance; ballast material 154 can be water, Col 5 lines 47-50).

In regards to claim 10, Budman teaches the animal feeding apparatus of claim 9, but fails to explicitly teach wherein the container defines a second chamber below the first chamber.
Vance teaches wherein the container defines a second chamber (Vance; 151) below the first chamber (Vance; 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budman such that the interior of the drum is partitioned into separate chambers as taught by Vance. These separate chambers allow for a user to divide up the interior to provide for different functions. The motivation for doing so would be to substitute the thickened walls of Budman with the chamber taught by Vance which can house weighted material to provide for the lower center of gravity. Having a separate chamber for this function allows a user to remove or replace the weighted material as needed based on preference for the motion of the device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5957082 A) to Budman as modified by (US 10149457 B2) to Vance as applied to claim 3 above, in further view of (US 5823136 A) to Zarski.
In regards to claim 5, Budman as modified by Vance teach the apparatus of claim 3, but fail to explicitly teach wherein the upper chamber is partitioned along the longitudinal axis of the drum.
Zarski teaches wherein the upper chamber is partitioned along the longitudinal axis of the drum (Zarski; upper chamber containing 52 and lower chamber containing 50 partitioned down the longitudinal axis see FIG 5 such that the container is split into two equal parts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partitioned chamber of Budman as modified by Vance such that it is along the longitudinal axis of the drum. The motivation for doing so would provide equally sized chambers to be filled with material, or to size the interior chamber to limit the amount of feed that can fill the interior.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190261601 A1 to Stone teaches a cylindrical drum which rotates about a central longitudinal axis to dispense food through perforated sections.
US 20180146640 A1 to Davis teaches a cylindrical drum which rotates and dispenses food through a perforation.
US 20170112092 A1 to Simon teaches a drum which rotates along a central axis and dispenses feed through a perforated section.
US 20160316719 A1 to Parness teaches a cylindrical drum which dispenses feed through perforated sections, and has multiple chambers.
US 20160120146 A1 to Parness teaches a container which dispenses feed through perforated sections when rotated about an axis and engaged by an animal.
US 8540119 B2 to Gunstad teaches a dispenser for granulated products which involves a rotating drum that dispenses the product through a perforated portion.
US 20130139756 A1 to Miebach teaches a cylindrical drum which, when engaged with by an animal, feed is agitated and distributed through perforated sections in the drum, and the drum rotates about a central longitudinal axis.
US 20130055965 A1 to Valle teaches an apparatus which dispenses feed when engaged with by an animal, which rocks about a ground.
US 8225747 B2 to Markham teaches a device which is partitioned into upper and lower chambers to hold feed and granular material, with a perforated section to dispense the feed.
US 20060154362 A1 to Sundberg teaches a cylindrical drum with an interior partition to separate it into two chambers.
US 20060000418 A1 to Kubala teaches a drum which when engaged by the animal, agitates feed and dispenses feed through perforated sections, the drum additionally disposed such that the center of gravity is lower than the central axis of the drum.
US 6167841 B1 to Ho teaches a container which provides a rocking motion due to having two chambers inside of the container, a chamber with feed and one with a weight, the device having perforated sections and a curved surface to dispense feed. (This device could read upon claim 13 as a 102).
US 5259533 A to Kornfein teaches a cylindrical dispenser with a partition and a perforated section to dispense feed.
US 4919295 A to Hitzler teaches a cylindrical container split into two portions, the partition dividing along the central longitudinal axis.
US 4915060 A to Kling teaches a trough with a rocking motion.
US 3134203 A to Roberts teaches a tubling apparatus which has a partition to separate a material from water.
US 1190028 A to Smith is a hog feeder which is a cylindrical drum having a curved surface that rotates about a central longitudinal axis, the exterior having perforated sections to dispense feed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647